 
Exhibit 10.1




 
SEPARATION AGREEMENT AND FULL RELEASE OF CLAIMS
 
    THIS SEPARATION AGREEMENTAND FULL RELEASE OF CLAIMS (this"Agreement") is effective as of eight days after signature (the "Effective Date"), by and between Mark Scott, an individual ("Executive"), and WESTMOUNTAIN
GOLD, INC., a Colorado corporation (the "Company").

RECITALS
 
A.      Executive is currently employed as the Chief Financial Officer of the
Company pursuant to that certain Employment Agreement by and between the Company
and Executive dated April 9, 2011 ("Employment Agreement").
 
B.      The parties mutually agree that it is in their respective best interests
to bring their employment relationship to an end on an amicable basis on
December 31, 2013. Executive agrees to complete the list outlined below
including the filing of the Company's SEC Form 10-K for the annual period ended
October 31, 2013 the preparation of the 2013 tax returns and excluding any work
on Registration Statements:
 
    1. 10-K drafting and filing (filing contingent upon the Company funding of
auditors, lawyers, etc.).
    2. Provide general assistance/information for the S1 as needed (to the
extent the information is included in the 10K or general advice).
    3. Provide introduction to and transfer key contacts to Company.
    4. Provide all SEC filing codes/passwords to Company.
    5. Provide all financial records to company.
 
AGREEMENTS
 
    In consideration of the premises and the covenants, agreements,
representations, and warranties contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto wish
to supersede all prior agreements and hereby agree as follows:
   
       Section 1. Resignations. By execution of this Agreement, Executive hereby
agrees to resign as an officer and employee of the Company and all of its subsidiaries and affiliates effective December
31, 2013.
 
                                     a.   Salary. Executive's salary for the
through December 31, 2013 remains at $96,000 per year. Executive is no longer
eligible for any bonuses as of December 31, 2013. Executive stops accruing
vacation on December 31, 2013.
                                         
         b.   Executive's vacation time is expected to be used by December 31,
2013.
    
Section 2. Separation. In complete and full satisfaction of all obligations owed
to Executive by the Company, including, but not limited to, all claims to
compensation, severance, benefits , or equity from or in the Company or its
successors and assigns (collectively , the "Company Agents") , the parties agree
to the following:
 
                (a)   Severance Payments. Provided Executive does not revoke
this Agreement pursuant to the Limited Right to Revoke contained herein, the
Company will agrees to issue 96,000 shares of Company common stock within 30
days of the signing of this Agreement.
 
                (b)   Accrued Salary and Benefits. The Company agrees to pay
$48,000 in accrued and unpaid salary and unpaid expenses of approximately $4,500
by December 31, 2013 or when financing complete out of funds (but no later than
March 31, 2014) received from gold sales or other equity and debt financing, in
full satisfaction of any and all accrued but unpaid salary and expenses. The
Company agrees to provide medical and dental insurance consistent with all
employees.
 
 
 

--------------------------------------------------------------------------------

 
 
            (c)   Accrued Stock Incentives. Executive is to be issued 63,000
shares of Company common stock within eight days of the signing of this
Agreement. Executive acknowledges that he remains subject to the Company's
Insider Trading Policy, as amended from time to time as long as he is an
affiliate of the Company.
 
            (d)  Accrued Compensation for 2013. Executive is to be granted
accrued compensation for 2013 consistent with other executives.
 
            (e)  Legal Opinions. The Company agrees to consent to legal opinions
related to removing legends for the certificates of the Executive. The Company
agrees to sign the consent for the legal opinion dated October 28, 2013 with
th e signing of this Agreement.
 
           (f)  Executive shall be solely responsible for the reporting and
payment of any state, local and/or federal income tax, if any, on any of the
amounts paid or benefits provided pursuant to this Agreement. For tax purposes,
Executive agrees to assume all liability for taxes and any costs, fees,
interest, assessments, or penalties, due to any determination that Executive has
mischaracterized these payments. Company makes no representations whatsoever as
to the taxability of the settlement sum or any portion thereof.
 
Section 3. Waiver of Severance or Continuing Benefits. Other than as provided
for in this Agreement, Executive waives any right to severance or any other
benefits provided for under the terms of the Employment Agreement in connection
with or as a result of the termination of his employment and other positions
with the Company, for any reasons thereunder, and agrees that he is only
entitled to the payments and other separation benefits provided herein.
Executive waives and acknowledges that he is not entitled to any future
continuing health or other benefits (except as may be required by applicable
law).
 
Section 4. Consulting Arrangement. The Company may engage Executive following
the Effective Date and on a prepaid basis, Executive may serve the Company in a
consulting capacity at the rate of $4,000 per month and providing family medical
insurance. To this end, Executive will, among other matters requested by the
Company, assist with the preparation and filing of certain US Securities and
Exchange Commission reports (Excluding Registration Statements) and statements
and assist with certain of the Company's ongoing business matters. At the
Company's request and discretion, Executive's consulting services will be
performed at any of the Company's offices or remotely. Executive warrants to the
Company that any consulting services provided by Executive to the Company under
this Agreement will be performed in a professional and workmanlike manner.
Notwithstanding any provision hereof, for all purposes of this Agreement each
party will be and act as an independent contractor and not as partner, joint
venturer, or agent of the other and will not bind nor attempt to bind the other
to any contract. Executive will be an independent contractor and is solely
responsible for all taxes, withholdings, and other statutory or contractual
obligations of any sort. Any travel, accommodation and out-of-pocket expenses
associated with providing requested consulting services and which are approved
in advance by the Company will be paid for directly by the Company. The Company
may terminate the consulting services with Executive with thirty days advance
notice, in which case the Company would only be required to pay Executive for
hours worked through the date of termination and no further consulting payments
will be owed. The Company shall indemnify Executive if Executive is made a party
to any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative by reason of the fact that
Executive is or was a consultant of the Company, or any subsidiary of the
Company, by reason of any action or inaction on the part of Executive while a
consultant if Executive acted in good faith and in a manner Executive reasonably
believed to be in or not opposed to the best interests of the Company, that
Executive was not in material breach of this Agreement and, with respect to any
criminal action or proceeding, had no reasonable cause to believe Executive's
conduct was unlawful. Notwithstanding the foregoing, Company acknowledges that
Executive anticipates seeking full-time employment with another employer. The
parties agree to coordinate in good faith in allowing Executive to provide the
services set forth in this Section 4 and the discharge by Executive of such
duties as he may have to a new employer.
 
Section 5. Release by Executive. Executive will forever release for himself, his
marital community, and his respective heirs and/or assigns (the "Executive
Parties"), the Company and any and all of its parents, subsidiaries, directors,
officers, employees, equity holders, agents, representatives, attorneys,
insurers, predecessors, successors, and assigns (collectively, the "Company
Parties"), from ANY AND ALL RIGHTS, CLAIMS, DEMANDS, CAUSES OF ACTION,
OBLIGATIONS, DAMAGES, PENALTIES, FEES, COSTS, EXPENSES, AND LIABILITIES, OF ANY
NATURE WHATSOEVER, WIDCH HE HAS, HAD, OR MAY HAVE AGAINST THE COMPANY OR ANY OR
ALL OF THE COMPANY PARTIES IN CONNECTION WITH ANY CAUSE OR MATTER WHATSOEVER,
WHETHER KNOWN OR UNKNOWN TO THE PARTIES AT THE DATE OF THIS AGREEMENT AND
INCLUDING, WITHOUT LIMITATION, ALL MATTERS RELATED TO EXECUTIVE'S EMPLOYMENT
AGREEMENT AND HIS EMPLOYMENT WITH THE COMPANY AND THE TERMINATION OF HIS
EMPLOYMENT.
 
 
2

--------------------------------------------------------------------------------

 
 
By signing this Agreement, Executive agrees to FULLY WAIVE AND RELEASE ALL
CLAIMS arising out of, or relating to, his employment with the Company, his
termination from employment with the Company, or his resignation of any position
as officer of the Company, WITH RESPECT TO, any claim or other proceeding
arising under:
 

 ● The Civil Rights Act of 1866 ("Section 1981");  ● Title VII of the Civil
Rights Act of 1964 as amended by the Civil Rights Act of 1991 ("Title VII");  ●
The Americans with Disabilities Act ("ADA"); The Age Discrimination in
Employment Act ("ADEA'');  ● The Labor Management Relations Act ("LMRA");  ● The
National Labor Relations Act ("NLRA");  ● The Fair Labor Standards Act ("FLSA");
 ● The Family and Medical Leave Act of 1993 ("FMLA");  ● The California Civil
Rights Act;  ● The California Employment Protection Act;  ● Any common law or
statutory cause of action arising out of Executive's employment or termination
of employment with the Company; and/or  ● Any common law or statutory cause of
action arising out of Executive's resignation of any position as an officer of
the Company.

 
This Agreement completely bars any action or suit before any court, arbitral, or
administrative body with respect to any claim under federal, state, local, or
other law relating to this Agreement or to Executive's employment and/or
termination of employment with the Company or its predecessors, subsidiaries,
successors, or assigns.
 
The foregoing release shall NOT operate to release, waive, or otherwise impair
(i) any right to indemnification by the Company that Executive may have pursuant
to the Company's current Certificate of Incorporation or Bylaws or as otherwise
provided by applicable law; (ii) any right to coverage or protection under any
Directors & Officers Liability Insurance Policy maintained by the Company
relating to the period of Executive's employment; (iii) any claims, rights, or
remedies arising from the obligations of the Company under this Agreement; (iv)
any claims, rights, or remedies that Executive may have and which may not be
released or waived under applicable law or (v) any right to participate in any
Equal Employment Opportunity Commission ("EEOC") or other federal, state, or
local agency investigation, hearing, or proceeding or to file a charge before
the EEOC, but Executive waives any right to recover any sum from the Company in
connection with any such charge, investigation, hearing, or proceeding.
 
 Section 6. Confidentiality and Non-Disclosure. Executive recognizes and
acknowledges that the Company's trade secrets, proprietary information, and
know-how (including, without limitation, any information, materials, records,
financial statements, or books provided to Executive during the term of his
employment), as they may exist from time to time ("Confidential Information"),
to which he has had access to and Knowledge of, are valuable, special, and
unique assets of the Company's business. Executive will not , in whole or in
part, disclose such Confidential Information to any party for any reason or
purpose whatsoever , at any time, nor will Executive make use of any such
Confidential Information for his own purposes or for the benefit of any third
party under any circumstances; provided, that these restrictions will not apply
to such Confidential Information which is in the public domain (provided that
Executive was not responsible, directly or indirectly, for such dissemination
into the public domain). Executive will use his best efforts to cause all
persons or entities to whom any Confidential Information may be permissibly
disclosed by him hereunder to observe the terms and conditions set forth herein
as though each such person or entity was bound hereby .
 
Section 7. Non-Solicitation. For a period of 24 months (which time period will
be tolled during any breach of this Section 7) after the Effective Date,
Executive will not , directly or indirectly, on behalf of himself or any person
or entity, solicit, induce, or encourage (or attempt to solicit, induce, or
encourage) any (i) business relationship to cease doing business with the
Company, or otherwise interfere with any business relationship; or (ii) person
to leave the employ of the Company except for Janette Frohning, whether or not
for purposes of obtaining employment with another person or entity, or otherwise
interfere in any way with the relationship between the Company and any such
person(s). The Company acknowledges that many suppliers of the Company have done
business with Executive previously and these suppliers will decide to provide
future services to the Company.
 
 
3

--------------------------------------------------------------------------------

 
Section 8. Return of Company Property. Except for any document or report
prepared by or in connection with Executive that Executive must retain for
professional responsibility purposes and that is first presented to the Chief
Executive Officer of the Company, Executive hereby agrees that he will
immediately return all property in his possession or control belonging to the
Company and all copies thereof. The Executive is allowed to keep all computer
equipment in his possession.
 
Section 9. Public Statements. Executive and the Company will refrain from making
any public statements or comments, whether orally, in writing, or transmitted
electronically, about, concerning , or in any way related to the other party
that may , directly or indirectly , have a material adverse effect upon the
other party 's business , prospects, reputation, or goodwill. Without limiting
the generality of the foregoing, Executive agrees not to make any public
statements or comments about the Company or its products or services, whether on
or of the record, and whether orally, in writing, or transmitted electronically,
without the prior approval of the Company's Chief Executive Officer and the
Company agrees not to make any public statements or comments about Executive or
his immediate family, without the prior approval of Executive. Notwithstanding
the foregoing, these restrictions shall not apply to any information that the
parties are required to disclose in connection with any legal or regulatory
proceedings .
 
Section 10. Disparaging Comments. Executive will refrain from making any
disparaging comments, either directly or indirectly, about or in any way related
to the Company or the Company Agents, including, without limitation , the
Company's business or the Company's prospects, either publicly or privately
provided, further, these restrictions shall not apply to any information that
Executive is required to disclose in connection with any legal or regulatory
proceedings. Similarly, the Company will refrain from making any disparaging
comments, either directly or indirectly, about or in any way related to
Executive or his immediate family, either publicly or privately.
 
Section 11. Cooperation. Executive agrees to fully cooperate with the Company in
any internal investigation, any administrative, regulatory, or judicial
proceeding or any dispute with any third party. Executive understands and agrees
that his cooperation may include, but is not limited to, making himself
available to the Company upon reasonable notice for interviews and factual
investigations; appearing at Company's request to give testimony without
requiring service of a subpoena or other legal process; volunteering to give
Company pertinent information; and turning over to Company all relevant
documents which are or may come into his possession, all at times and on
schedules that are reasonably consistent with my other permitted activities and
commitments.
 
Section 12. Acknowledgments. The parties, by their execution of this Agreement,
affirm that the following statements are true:
 
          (a) The parties have been given the opportunity to, and have, read
this entire Agreement, and have had all questions regarding its meaning answered
to their satisfaction;
 
         (b) This Agreement is written in a manner understood by the parties,
and they fully understand its content, and understand that it is a WAIVER AND
RELEASE OF CLAIMS, as specified herein. Executive expressly understands this
WAIVER AND RELEASE OF CLAIMS includes his existing rights or claims under the
ADEA, Section 1981, Title VII, and the California Civil Rights Acts;
 
        (c) Each party represents and warrants that it/he has thoroughly
discussed all aspects of this Agreement with counsel of his/its choosing, and
that he/it has carefully read and fully understands all of the provisions of
this Agreement, including the fact that he/it is releasing certain claims and
potential claims against the other party and certain additional releases all as
more specifically set forth herein, and that he/it is entering into this
Agreement without coercion and with full knowledge of its significance and the
legal consequences thereof. Executive represents and warrants that as part of
this Agreement, he is releasing and waiving any claims he believes. he may have
under the ADEA; by any party;
 
        (d) This Agreement is not to be construed as an admission of liability
 
       (e) Except as provided herein, Executive acknowledges that the Company
has paid all wages and other amounts owed to him as a result of his employment
by the Company and that he is due no additional compensation for services
rendered or reimbursement for expenses incurred; and
 
        (f) A copy of this Agreement was delivered to Executive on November __,
2013. Executive is advised that he has 21 days from the date he is presented
with this Agreement to consider this Agreement. If Executive executes this
Agreement before the expiration of 21 days, he acknowledges that he has done so
for the purpose of expediting the payment of the consideration provided for
herein, and that he has expressly waived his right to take 21 days to consider
this Agreement. Executive has the right to revoke this agreement within 7 days
of signature, as detailed below.
 
 
4

--------------------------------------------------------------------------------

 
    Section 13. Arbitration. Reserving to the parties the right to seek
enforcement of this Agreement, where appropriate, through injunctive relief, any
controversy , dispute, or claim arising out of or relating to this Agreement or
any breach of it ("Claims"), will be resolved by binding arbitration in Seattle,
Washington, in accordance with the Employment Dispute Resolution Procedures of
the American Arbitration Association ("AAA"). The Claims covered by this
Agreement include claims for wages and other compensation, claims for breach of
contract (express or implied), tort claims, claims for discrimination or
harassment (including, but not limited to, race, sex, sexual orientation,
religion, national origin, age, material status, medical condition, and
disability), and claims for violation of any federal, state, or other government
law, statute, regulation, or ordinance. If the parties cannot agree on an
arbitrator within 30 days of the demand for arbitration, the parties will follow
the AAA's arbitrator selection procedures. Except as otherwise required by law,
the decision of the arbitrator will be binding and conclusive on the parties.
Judgment upon the award rendered by the arbitrator may be entered in any court
having proper jurisdiction. Each of the parties will bear its or his own
attorneys' fees and costs incurred in connection with the arbitration, except as
may otherwise be required by law and except for any attorneys ' fees or costs
which are awarded by the Arbitrator pursuant to this Agreement or statute that
provides for recovery of such fees and/or costs. AAA's administrative expenses
will be borne by the Company. The parties each understand and agree that by
using arbitration to resolve any claims between the Company and Executive they
are giving up any right that they may have to a judge or jury trial with regard
to those claims. The parties acknowledge that they are entering into this
Agreement voluntarily and have independently negotiated and agreed upon this
procedure.
 
Section 14. Governing Law. The interpretation, performance, and enforcement of
this Agreement will be governed by the internal laws of the State of Washington,
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
Washington to the rights and duties of the parties.
 
Section 15. Severability. If any provision of this Agreement or the application
thereof is held to be invalid, void, or unenforceable for any reason, the
remaining provisions not so declared will be construed so as to comply with the
law, and will nevertheless continue in full force and effect without being
impaired in any manner whatsoever.
 
Section 16. Headings. The headings in this Agreement are for reference only and
will not affect the interpretation of this Agreement.
 
Section 17. Prevailing Parties. In the event of any litigation or any other
legal proceeding, including arbitration, relating to this Agreement, including,
without limitation, any action to interpret or enforce this Agreement, the
prevailing party will be entitled to reasonable attorneys' fees and costs
incurred in connection with any such proceeding.
 
Section 18. Intent to be Binding. This Agreement may be executed in any number
of counterparts and by facsimile, and each counterpart and/or facsimile
constitutes an original instrument, but all such separate counterparts and/or
facsimiles constitute one and the same agreement. Neither party to this
Agreement will seek to have any term, provision, covenant, or restriction of
this Agreement be held invalid.
 
Section 19. Waiver. The failure of a party to insist; upon strict adherence to
any obligation of this Agreement shall not be considered a waiver or deprive
that party of the right thereafter to insist upon strict adherence to that term
or any other term of this Agreement. Any waiver of any provision of this
Agreement must be in a written instrument signed and delivered by the party
waiving the provision.
 
Section 20. Entire Agreement. This Agreement supersedes all prior agreements,
whether written or oral, between the parties with respect to its subject matter
(including, without limitation, the Employment Agreement., any letter of intent,
draft agreement, conceptual agreement, or e-mail communication), and constitutes
a complete and exclusive statement of the terms of the agreement between the
parties with respect to its subject matter, This Agreement may not be amended,
supplemented, or otherwise modified except by a written agreement executed by
the party to be charged with the amendment.
 
Injunctive Relief Damages and Forfeiture. Due to the nature of Executive's prior
positions with the Company, and with full realization that a violation of this
Agreement will cause the Company immediate and irreparable injury and damage
which is not readily measurable, and to protect the Company's interests,
Executive understands and agrees that, in addition to instituting legal
proceedings to recover damages resulting from a breach of this Agreement, the
Company may seek to enforce this Agreement with an action for injunctive relief
to cease or prevent any actual or threatened violation of this Agreement by
Executive. Similarly, the Company agrees that Executive may seek to enforce this
Agreement with any action for injunctive relief to cease or prevent any actual
or threatened violation of this Agreement by the Company.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by an
authorized representative, and Executive has signed this Agreement in his
individual capacity, effective as of the date first written above.
This is a Release. Read Before Signing
 
LIMITED RIGHT TO REVOKE
 
Executive may revoke this Agreement at any time within seven days following the
execution of the Agreement. Such revocation must be provided in writing and
received during the seven day revocation period. To be effective, the revocation
must be received by the following:
 
Chief Executive Officer
WestMountain Gold, Inc.
 
Each party understands that this Agreement will not become effective or
enforceable until the foregoing revocation period has elapsed with no revocation
by Executive.
 
MARK SCOTT, an Individual
/s/ Mark Scott
By: Mark Scott
Dated: November 15, 2013
 
WESTMOUNTAIN GOLD, INC.
/s/ Gregory Schifrin
By: Gregory Schifrin, CEO
Dated: November 15, 2013
 
6

--------------------------------------------------------------------------------